Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
The indicated allowability of claim 4 is withdrawn in view of reference(s) to US 20190068828 to Yamada.  Rejections based on the cited reference(s) follow.



Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5, last line should be amended as follows:
“accepting the executing instruction for the retry”
.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 8, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US Patent Application Publication Pub. No. US 20080239377 to Inada in view of US Patent Application Publication Pub. No. US 20190068828 to Yamada.
       Regarding claim 1, Inada discloses a non-transitory storage medium storing a plurality of instructions readable by a computer of an information processing apparatus, the information processing apparatus comprising a communication interface for connecting to a scanner (paragraph 17-22; computer 10 (information processing apparatus) connected to scanner 50; HDD 15 stores scanner program 157 (instructions) for execution by CPU 11 of computer 10; paragraph 27-28; LAN interface for connecting with scanner),
        wherein the information processing apparatus includes a first route and a second route each as an obtainment route used for processing of obtaining a read result of the scanner that reads a document (paragraph 27-28, 31, 47-48; the scanned/raster data (read result) from scanner can be received at the computer via either TWAIN driver 152 (first route) or WIA driver 153 (second route)), and
        wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to (paragraph 20, 22, 53, 57; CPU 11 executes program 157 (instructions)):
        execute a scan control using the first route in which the read result of the document by the scanner is obtained by using the first route after receiving an execution instruction for scanning (paragraph 27-28, 31, 47-48, 56, 61-62; if there is no error related to TWAIN in s28, computer controls scanner to scan document in step s20 in order to obtain scanned image data from scanner using the TWAIN driver (first route));
        determine whether the scan control using the first route has failed or not (paragraph 64; if error occurred during scan control using TWAIN driver (first route) is determined in s34); and
        execute a scan control using the second route in which the read result of the document by the scanner is obtained by using the second route when it is determined that the scan control using the first route has failed (paragraph 28, 31, 47, 64, 67-71; when there if error using the TWAIN driver (first route) for scan control in s34, then it goes to step s40 and if there is no error related to WIA driver it goes to step s42 to control the scanning using the WIA driver in order to obtain scanned image data via the WIA driver (second route));
          Inada discloses the scan control and scan setting for scanning (paragraph 36, 65; network setting of scanner for scan control). However Inada does not disclose for control and setting in general wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to:
when it is determined that the control using the first route has failed, determine whether an unavailable setting unavailable in the control using the second route is contained in settings of the control using the first route or not,
execute the control using the second route when it is determined that the unavailable setting is not contained in the settings, and
change the unavailable setting to an available setting available in the control using the second route when it is determined that the unavailable setting is contained in the settings, and 
execute the control using the second route after the unavailable setting is changed;
         notify that the control using the second route using the unavailable
setting is not executed when the unavailable setting is not capable of being
changed to the available setting.

       Yamada discloses wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to (paragraph 23-24; CPU 21 executes program):
when it is determined that the control using the first route has failed, determine whether an unavailable setting unavailable in the control using the second route is contained in settings of the control using the first route or not (paragraph 64-66; when error occurs in the first channel (first route), it determines whether unavailable setting such as high resolution unavailable in second channel is used in first channel in s106),
execute the control using the second route when it is determined that the unavailable setting is not contained in the settings (paragraph 64-65, 67; if the setting contained in the first channel is also feasible in the second channel, it is determined that unavailable setting is not contained and the system switches to the second channel in s110 following NO in s106), and
change the unavailable setting to an available setting available in the control using the second route when it is determined that the unavailable setting is contained in the settings (paragraph 64-67; if alteration is needed in s106, the setting is changed in s107; alteration is needed when unavailable setting such as high resolution unavailable in second channel is contained in the setting of first channel), and execute the control using the second route after the unavailable setting is changed (paragraph 67-68; after changing the setting it executes the second channel print process in s110);
         notify that the control using the second route using the unavailable
setting is not executed when the unavailable setting is not capable of being
changed to the available setting (paragraph 76; is user prohibits the altering of unavailable setting to available setting (not capable of being changed) in s107, then user is notified that printing ends with incomplete indicating second channel printing is not executed with unavailable setting).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Inada as taught by Yamada to provide change to settings when a first route fails and the setting cannot be used in the second route which will be used such that the scan settings of Inada can be changed when switching to the second scan route when second scan route does not support the scan settings.
        The motivation to combine the references is to provide both automatic and manual adjustment of scan settings of Inada when scanning via first route fails such that the appropriate scan settings will be applied in the second route that is supported by second scan route and therefore avoiding failure using second scan route due to wrong scan settings being used and further provide wherein the user can approve the change in settings due to switching to second route (paragraph 65-68, 76).


       Regarding claim 3, Inada discloses scan control and scan setting (paragraph 36, 65; network setting of scanner for scan control).  Further Yamada discloses the non-transitory storage medium according to claim 2, wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to notify a user of contents of change of the setting when the unavailable setting is changed to the available setting (paragraph 65-67; in s107 after changing the unavailable setting such as high resolution (unavailable in second channel) to medium resolution that is available in second channel, it displays message to notify user of change to medium resolution).


       Regarding claim 8, Inada discloses the non-transitory storage medium according to claim 1, a priority route which is preferentially executed as the obtainment route (paragraph 62; TWAIN driver (first route) has priority over WIA driver when the error occurs with the TWAIN driver in s34), wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to change from the first route to the second route when it is determined that the scan control using the first route has failed (paragraph 28, 31, 47, 64, 67-71; when there if error using the TWAIN driver (first route) for scan control in s34, then it goes to step s40 and if there is no error related to WIA driver it goes to step s42 to control the scanning using the WIA driver in order to obtain scanned image data via the WIA driver (second route))
However Inada does not disclose wherein the information processing apparatus stores one of the first route and the second route as a priority route which is preferentially executed, and
wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to change the priority route from the first route to the second route when it is determined that the control using the first route has failed in a state in which the first route is stored as the priority route.
        Yamada discloses wherein the information processing apparatus stores one of the first route and the second route as a priority route which is preferentially executed (paragraph 43, 54, 78; memory 24 stores the first or second channel as priority channel for executing printing; paragraph 37-38, 40; first channel uses the specialized print program 43 and second channel uses basic program 45), and
wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to change the priority route from the first route to the second route when it is determined that the control using the first route has failed in a state in which the first route is stored as the priority route (paragraph 54-55, 63-64, 66-67, 77-78; when error (fail) occurs in s104 using the stored priority of first channel (first route), the system switches to the second channel (second route) in step s110 and if no error occurred using second channel, then in step s113 it changes the priority channel to the second channel).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Inada as taught by Yamada to provide change to route priority based on failure of a specific route.
        The motivation to combine the references is to provide change of scan priority route in the system of Inada as taught by Yamada when the first route fails and the second route is successful in performing the processing so as to avoid unnecessary changing of priority to second route in case the second route fails also by waiting until the second route successfully performs the process and further provide change back to the original priority route when the original priority route error has been resolved (paragraph 77-78, 81-82).




       Regarding claim 9, Yamada discloses the non-transitory storage medium according to claim 8,
wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to change the priority route from the second route to the first route when a cause of a failure in the scan control using the first route is solved after the priority route is changed from the first route to the second route (paragraph 54, , 77-81; when priority channel is second channel in step s102 (after changing to second route in s113) following error in first channel, it goes to step s121-s122 to determine if error that occurred in the first channel is overcome (resolved); if the error is resolved in s122, it changes the priority channel back to the first channel (first route) in step s123).





       Regarding claim 14, Inada discloses the non-transitory storage medium according to claim 1,
wherein the information processing apparatus stores a first execution program causing the information processing apparatus to receive the read result from the scanner by using the first route (paragraph 27-28, 31, 47-48; the scanned/raster data (read result) from scanner can be received at the computer via either TWAIN driver 152 (first route); paragraph 22, 82, 85; TWAIN driver (first execution program) used for the first route is stored in the HDD), and a second execution program different from the first execution program and causing the information processing apparatus to receive the read result from the scanner by using the second route (paragraph 27-28, 31, 47-48; the scanned/raster data (read result) from scanner can be received at the computer via WIA driver 153 (second route); paragraph 22, 82, 85; WIA driver (second execution program) used for the second route is stored in the HDD).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US Patent Application Publication Pub. No. US 20080239377 to Inada in view of US Patent Application Publication Pub. No. US 20190068828 to Yamada in view of US Patent Application Publication Pub. No. US 20120016832 to Berard.

       Regarding claim 10, Inada does not disclose the non-transitory storage medium according to claim 1,
wherein the scan control using the first route contains processing of correcting image data as the read result, and wherein, when the correction with respect to the image data as the read result fails, the scan control using the first route is determined to be failed.
         Berard discloses wherein the scan control using the first route contains processing of correcting image data as the read result, and wherein, when the correction with respect to the image data as the read result fails, the scan control using the first route is determined to be failed (paragraph 21-22; client device 15 is scanner; host device 25 receives scan data from client device; paragraph 8, 22-24; splitting module 115 in connection with correction module inside host device form a first scan route control wherein splitting module performs correction of scan data; paragraph 23, 51, 55, 57; when there is failure of correction of scan data by the splitting module 115 (scan route), the splitting module 115 has failed to perform the correction properly).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Inada IN VIEW OF Yamada as taught by Berard to provide processing of image correction failure based on received scan image.
        The motivation to combine the references is to provide automatic correction to failed image correction process of scanned image data based on learning and knowledge database such that based on learning a future failure of image correction will be minimized (paragraph 77-80).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US Patent Application Publication Pub. No. US 20080239377 to Inada in view of US Patent Application Publication Pub. No. US 20190068828 to Yamada in view of US Patent Application Publication Pub. No. US 20070263942 to Hirose.
       Regarding claim 11, Inada discloses the non-transitory storage medium according to claim 1, wherein the scan control using the first route contains processing (paragraph 86-86; TWAIN driver performs scan process). 
However Inada does not disclose wherein scan control using first rout contains processing for determining whether an abnormality occurs in the image data as the read result or not, and
wherein, when it is determined that the abnormality occurs in the image data as the read result, the scan control using the first route is determined to be failed.
         Hirose discloses wherein scan control using first rout contains processing for determining whether an abnormality occurs in the image data as the read result or not, and wherein, when it is determined that the abnormality occurs in the image data as the read result, the scan control using the first route is determined to be failed (paragraph 83-86; scanner driver (first route) performs scan control to obtain scan image from the MFP; paragraph 99, 104, 254; when dust removal is set via scan driver, the scan driver performs detection of dust image in the received scan image to determine abnormality; failure to obtain a clean scan image is determined in the scan driver when dust is detected).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Inada IN VIEW OF Yamada as taught by Hirose to provide determination of abnormal scan image data that is received.
        The motivation to combine the references is to provide correction of removing dust abnormality detected in received scan image data by performing the detecting and removal process by a scanner driver of the information processing apparatus (paragraph 207, 240-241).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US Patent Application Publication Pub. No. US 20080239377 to Inada in view of US Patent Application Publication Pub. No. US 20190068828 to Yamada in view of US Patent Application Publication Pub. No. US 20070208863 to Otsuka.
       Regarding claim 12, Inada does not disclose the non-transitory storage medium according to claim 1,
wherein, when the read result is not obtained after a predetermined period of time has passed from a timing when an instruction causing the scanner to read the document is outputted, the scan control using the first route is determined to be failed.
         Otsuka discloses wherein, when the read result is not obtained after a predetermined period of time has passed from a timing when an instruction causing the scanner to read the document is outputted, the scan control using the first route is determined to be failed (paragraph 188-189, 192-193; if timeout occurs while waiting for scan image data after sending scan command in s620a, the scanner driver (first route) has failed and it is disconnected).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Inada IN VIEW OF Yamada as taught by Otsuka to provide determination of failure of a scan route that was unable to obtain scanned data within time period.
        The motivation to combine the references is to provide disconnection process of established session between information processing device and scanner when a timeout has occurred after sending scan instruction without receiving scan data so as to avoid prolonged session that wastes resources that is not successful in providing the scan data (paragraph 189, 193).





Claim 8, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US Patent Application Publication Pub. No. US 20080239377 to Inada in view of US Patent Application Publication Pub. No. US 20190068828 to Yamada in view of US Patent Application Publication Pub. No. US 20120127541 to Kishida.
       Regarding claim 8, Inada discloses the non-transitory storage medium according to claim 1, wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to change from the first route to the second route when it is determined that the scan control using the first route has failed (paragraph 28, 31, 47, 64, 67-71; when there if error using the TWAIN driver (first route) for scan control in s34, then it goes to step s40 and if there is no error related to WIA driver it goes to step s42 to control the scanning using the WIA driver in order to obtain scanned image data via the WIA driver (second route)) in a state in which the first route is the priority route (paragraph 62; TWAIN driver (first route) has priority over WIA driver when the error occurs with the TWAIN driver in s34).
However Inada does not disclose wherein the information processing apparatus stores one of the first route and the second route as a priority route which is preferentially executed as the obtainment route and causing the information processing apparatus to
 to change the priority route from the first route to the second route in a state in which the first route is stored as the priority route.
       Kishida discloses wherein the information processing apparatus stores one of the first route and the second route as a priority route which is preferentially executed as the obtainment route (paragraph 32; information processing apparatus 101 includes CPU 111; paragraph 63-67, 89-90; RAM 112 stores priority information (column) as to whether “dedicated scan driver” or “general scan driver” as priority for obtaining scanned data) and causing the information processing apparatus to
 to change the priority route from the first route to the second route in a state in which the first route is stored as the priority route (paragraph 51, 56-57, 65, 94-95; the system can be set to use the selected priority using 701 (dedicated scan driver) in a first state that stores this priority as hardware information and then can be changed to using General scan application as the priority route using button 703).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Inada IN VIEW OF Yamada as taught by Kishida to provide changing of priority scan route.
        The motivation to combine the references is to provide user option to set or change which scan route to use as priority and wherein the scanner device can provide information about the priority setting to the information processing device so that it selects the scan route based on user setting of priority (paragraph 61-63, 86, 94-95, 99).



       Regarding claim 13, Inada discloses the non-transitory storage medium according to claim 1,
wherein an operating system of the information processing apparatus has a scan control function, and wherein the other of the first route and the second route is a route causing the scanner to execute reading by using the scan control function of the operating system (paragraph 22-23; OS 151 has scan control function via the TWAIN driver and WIA driver; paragraph 27-28, 31, 47-48; either TWAIN driver 152 (first route) or WIA driver 153 (second route) are provided by the OS for providing scan execution).    
However Inada does not disclose wherein one of the first route and the second route is a route causing the scanner to execute reading without using the scan control function of the operating system.   
        Kishida discloses wherein one of the first route and the second route is a route causing the scanner to execute reading without using the scan control function of the operating system (paragraph 5, 47-48, 94; dedicated scan driver (vendor) is not associated with the OS which has the OS scan driver; scan execution performed by the dedicated scan driver (second route) without using the OS).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Inada IN VIEW OF Yamada as taught by Kishida to provide a scan route option which is separate from the operating system.
        The motivation to combine the references is to provide a scan route using dedicated driver/application associated with specific scanner model that will optimize the amount of functions and scan settings that can be used for scanning process since it supports most of the functions of the specific scanner unlike the OS provided driver/application (paragraph 35, 74, 76).



       Regarding claim 15, Kishida discloses the non-transitory storage medium according to claim 14,
wherein the information processing apparatus includes an operating system(paragraph 32-33; OS 122 inside the information processing apparatus), and
wherein the second execution program is used as a scan control function of the operating system and the first execution program is not used as the scan control function of the operating system (paragraph 34-35, 5, 47-48, 94; the OS/general scanner driver 127 (second program) is used for scan control via the OS; dedicated scanner driver 126 (first program) is not used for scan control with the OS (vendor specific)).








Allowable Subject Matter

Claims 5-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
       With regards to independent claim 5 and claim 6, the closest prior art of US Patent Application Publication Pub. No. US 20080239377 to Inada discloses a non-transitory storage medium storing a plurality of instructions readable by a computer of an information processing apparatus, the information processing apparatus comprising a communication interface for connecting to a scanner (paragraph 17-22; computer 10 (information processing apparatus) connected to scanner 50; HDD 15 stores scanner program 157 (instructions) for execution by CPU 11 of computer 10; paragraph 27-28; LAN interface for connecting with scanner),
        wherein the information processing apparatus includes a first route and a second route each as an obtainment route used for processing of obtaining a read result of the scanner that reads a document (paragraph 27-28, 31, 47-48; the scanned/raster data (read result) from scanner can be received at the computer via either TWAIN driver 152 (first route) or WIA driver 153 (second route)), and
        wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to (paragraph 20, 22, 53, 57; CPU 11 executes program 157 (instructions)):
        execute a scan control using the first route in which the read result of the document by the scanner is obtained by using the first route after receiving an execution instruction for scanning (paragraph 27-28, 31, 47-48, 56, 61-62; if there is no error related to TWAIN in s28, computer controls scanner to scan document in step s20 in order to obtain scanned image data from scanner using the TWAIN driver (first route));
        determine whether the scan control using the first route has failed or not (paragraph 64; if error occurred during scan control using TWAIN driver (first route) is determined in s34); and
        execute a scan control using the second route in which the read result of the document by the scanner is obtained by using the second route when it is determined that the scan control using the first route has failed (paragraph 28, 31, 47, 64, 67-71; when there if error using the TWAIN driver (first route) for scan control in s34, then it goes to step s40 and if there is no error related to WIA driver it goes to step s42 to control the scanning using the WIA driver in order to obtain scanned image data via the WIA driver (second route)).



          In addition to the teachings of the claim 5 as a whole, the closest prior art of record failed to teach or suggest, 
           “wherein, when it is determined that the scan control using the first route has
Failed in a case that scanning of a document placed on an auto document feeder of the
scanner has failed in the scan control using the first route, the scan control using the
second route is executed after an executing instruction for a retry 1s accepted, and
in a case that scanning of a document placed on a document platen different
from the auto document feeder has failed in the scan control using the first route, the
scan control using the second route is executed without accepting the executing
instruction the retry”

            

          In addition to the teachings of the claim 6 as a whole, the closest prior art of record failed to teach or suggest, 
           “wherein, in the scan control using the second route, when scanning of a
document placed on an auto document feeder of the scanner has failed in the scan
control using the first route, a first read result is obtained so as to be stored into a
memory, and a second read result obtained by the scan control using the second route 
is obtained after storing the first read result, the first read result being information of
successfully-scanned pages by the scan control using the first route, and wherein, in the 
second control using the second route, one read result is obtained by merging the first 
read result with the second read result”

            Therefore, claims 7 are allowable for depending on claims 6 respectively.



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


05/06/2022